

 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10.16

SEPARATION AGREEMENT


This Separation Agreement (the  "Agreement") is made and entered into this 8th
day of July, 2008, by and between Charming Shoppes, Inc., a Pennsylvania
corporation having its principal place of business in Bensalem, Pennsylvania
(the "Company"), and Dorrit J. Bern, an individual domiciled in Marco Island,
Florida (the "Executive").
 
Witnesseth
Whereas, the Company and the Executive entered into an Employment Agreement
dated December 31, 2007, with an effective date of February 1, 2008 (the
"Employment Agreement"); and
 
Whereas,  pursuant to the Employment Agreement, the Executive is employed by the
Company as its President and Chief Executive Officer and is a member of the
Board of Directors of the Company (the “Board”); and
 
Whereas, the Executive and the Company desire to sever their employment
relationship and the Executive's membership on the Board on amicable and
agreeable terms effective July 8, 2008 (the "Separation Date").
 
Now, therefore, in consideration of the foregoing and the mutual covenants
herein set forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:
 

 
 

--------------------------------------------------------------------------------

 

1.    Separation from Employment.
 
The parties agree that the Executive’s separation from employment shall be
deemed to be “Without Cause,” as that term is defined in Paragraph 7.4(a) of the
Employment Agreement, and effective as of the Separation Date.  The Executive
hereby resigns from the Board and from any committees thereof.  The parties
waive any advance notice of such termination that may be required under the
terms of the Employment Agreement.
 
2.    Separation  Payments.
 
The Executive is entitled to receive the following payments, subject to
applicable withholdings and deductions, on account of her separation
(collectively, the "Separation Payments"):
 
(a)    Accrued Base Salary.  The Company will pay to the Executive all accrued,
but unpaid, amounts of “Base Salary” (as that term is defined in Paragraphs 2.3
and 5.1 of the Employment Agreement) through the Separation Date.  The payment
will be made on or prior to July 31, 2008.
(b)    Split Dollar Insurance Replacement Bonus Agreement.  Pursuant to that
certain Bonus Agreement, dated January 28, 2005, the Company will pay to the
Executive a sum payment of $365,000.00 on October 27, 2008.   The parties agree
that no further payments are due under that certain Bonus Agreement.
(c)    Utilization of Company Provided Car and Driver.  The Company agrees that
the Executive will be permitted to utilize a Company provided car and driver
until July 31, 2008, under the same terms as permitted under the Employment
Agreement.

 
-2-

--------------------------------------------------------------------------------

 

(d)    Utilization of Perquisite Allowance.  The Company agrees that the
Executive will be permitted to utilize the balance (calculated as of the
Separation Date) of the Perquisite Allowance provided under Paragraph 5.7 of the
Employment Contract to pay (1) her reasonable legal fees and expenses incurred
in the negotiation of this Separation Agreement; and (2) the cost of financial
planning services incurred by her in 2008.  Upon the presentation of appropriate
documentation, the Company shall pay, or reimburse the Executive, for such fees,
expenses or costs.
(e)    Utilization of Company Provided Secretarial Support.  The Company agrees
that the Executive will be permitted to utilize her Company provided secretary
until August 31, 2008, under the same terms as she had under the Employment
Agreement.
(f)    Waiver of Notice Provision under Apartment Lease.  The Company agrees to
waive any termination notice required under that certain Apartment Lease, dated
March 12, 2008 and effective as of February 1, 2008, between the Company, as
lessor, and the Executive, as lessee.  Notwithstanding anything in the Apartment
Lease to the contrary, the Executive may continue to utilize the apartment until
July 31, 2008.
(g)    Compensation in Lieu of 90 Days' Notice.  In lieu of the notice period
required by Paragraph 7.4(a) of the Employment Agreement, the Company will make
a lump sum payment to the Executive in an amount equal to the Base Salary to
which the Executive would otherwise have been entitled during the 90-day period
immediately following the Separation Date.  This payment will be made on or
before July 31, 2008.
(h)    Severance Benefits Pursuant to the Employment Agreement.  The Company
will provide to the Executive the following “Severance Benefits,” as that term
is defined in Paragraphs 2.35 and 7.4 of the Employment Agreement:

 
-3-

--------------------------------------------------------------------------------

 

(i)    The Company shall pay to the Executive, in twenty-four (24) equal monthly
installments, an amount equal to two times (2x) the sum of (i) the Executive’s
annual Base Salary, plus (ii) the three (3) year average of the actual “Annual
Bonus” (as that term is defined in Paragraph 2.2 of the Employment Agreement)
paid to the Executive for the most recent three (3) completed Fiscal
Years.  These payments shall begin within thirty (30) days following the
Separation Date.
 
(ii)    The Executive may continue to participate in the Company’s health plan
for twenty seven (27) months following the Separation Date by electing COBRA
coverage and by paying the applicable premium cost of such coverage.  The
Company shall reimburse the Executive an amount equal to the Executive’s monthly
COBRA cost under the Company’s health plan for the twenty seven (27) month
period; provided, however, that reimbursement of the COBRA cost shall be
discontinued prior to the end of the first eighteen (18) months of this twenty
seven (27) month period if the Executive ceases to elect COBRA coverage or, if
subsequent to the first eighteen (18) months, she fails to pay the applicable
premium cost of such coverage.  In any event, the Executive’s participation in
the Company’s health plan shall terminate if the Executive has available
substantially similar benefits from a subsequent employer, as determined by the
“Compensation Committee,” as that term is defined in Paragraph 2.12 of the
Employment Agreement.  The COBRA reimbursement payments shall be paid monthly on
the first payroll date of each month, beginning
 

 
-4-

--------------------------------------------------------------------------------

 

within thirty (30) days after the Separation Date, provided the Executive has
paid the applicable monthly COBRA cost.  On each date on which a payment is made
under this paragraph, the Company will pay the Executive an additional amount
equal to the federal, state and local income and payroll taxes that the
Executive incurs on all amounts paid under this paragraph.  This gross up
payment will be made with respect to each payment hereunder and will cease when
COBRA reimbursement payments cease.
 
(iii)    The Company shall pay Executive a lump sum cash reimbursement equal to
the cost to the Executive to secure life insurance, accidental death and
dismemberment insurance and disability insurance coverage substantially similar
to the coverages she enjoyed as an employee for 27 months following the
Separation Date.  This lump sum reimbursement shall be net of the amount that
the Executive would have paid to the Company for these benefits had the
Executive continued participation in the Company’s life insurance, accidental
death and dismemberment insurance and disability insurance programs, on the same
terms and conditions as in effect immediately preceding the Executive’s
Separation Date.  Such lump sum payment shall be made within thirty (30) days
following the Separation Date.
 
(iv)    The Company shall pay to the Executive a lump sum amount, payable within
thirty (30) days after the Separation Date, equal to the Executive’s unpaid
target Annual Bonus established for the Company’s 2008-09 “Fiscal Year” (as that
term is defined in Paragraph 2.20 of the Employment Agreement),
 

 
-5-

--------------------------------------------------------------------------------

 

multiplied by a fraction, the numerator of which is the number of days deemed
completed in the 2008-09 Fiscal Year (i.e., 250 days), and the denominator of
which is the number of days in that Fiscal Year.
 
(v)    The Executive’s accrued benefit in the “SERP” (as that term is defined in
Paragraph 2.34 of the Employment Agreement) shall become fully vested as of the
Separation Date and such accrued benefit shall be paid in accordance with the
terms of the SERP.
 
(vi)    The vesting schedule of the Executive’s outstanding equity awards with
respect to stock of the Company or any successor, including outstanding
“Options”, “SARs”, “Performance Awards” and “Time Vested Shares” (as those terms
are defined in Paragraphs 2.23, 5.3(b), 2.32, 5.3(b), 2.24, 5.3(c), 2.39 and
5.3(a), respectively, of the Employment Agreement) shall be accelerated by two
(2) years and the outstanding equity awards that would have vested if the
Executive had continued employment for an additional two (2) years following the
Separation Date shall become vested on such date, and the outstanding equity
awards otherwise shall be treated pursuant to the terms of the applicable plan
or agreement.
 
(vii)    The Company shall pay the Executive all other benefits to which the
Executive has a vested right at the time, according to the provisions of this
Agreement or the governing plan or program.
 

 
-6-

--------------------------------------------------------------------------------

 

(i)    Business Expenses  The Executive shall, in accordance with the Company's
customary policies and procedures, be reimbursed for all appropriate business
expenses incurred through and including the Separation Date for which the
Executive submits appropriate invoices and similar records.  Provided, however,
that such business expenses must be submitted within ninety (90) days of the
Separation Date.
(j)    Retirement Benefits.  Except with respect to the SERP, the Executive’s
right to any retirement benefits under any qualified defined benefit and defined
contribution retirement plans maintained by the Company and in which she
participated shall be determined in accordance with the terms of any such plans.
 
3.    Dispute Resolution.
 
(a)    Dispute Resolution.  Any dispute or controversy arising under or in
connection with this Agreement, the Employment Agreement, the Executive’s
employment with the Company and/or her separation therefrom shall be settled by
arbitration, conducted before a panel of three (3) arbitrators sitting in a
location selected by the Executive within fifty (50) miles from the location of
her employment with the Company, in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association then
in effect.
(b)    Judgment may be entered on the award of the arbitrator in any court
having proper jurisdiction.  Subject to the limitation set forth in Paragraph
3(c), related to legal fees incurred by the Executive, all expenses of such
arbitration shall be borne by the Company.
(c)    Payment of Legal Fees.  To the extent permitted by law, the Company shall
pay (or advance, upon the written request of the Executive) legal fees, costs of
arbitration, prejudgment interest, and other expenses incurred (or to be
incurred) in good faith by the

 
-7-

--------------------------------------------------------------------------------

 

Executive as a result of the Company’s refusal to provide the Separation
Payments, as defined in Paragraph 2, above, or as a result of the Company’s
contesting the validity, enforceability, or interpretation of this Agreement, or
as a result of any conflict (including conflicts related to the calculation of
parachute payments) between the parties pertaining to this Agreement, subject to
an overall limit on the payment of legal fees incurred by the Executive of fifty
thousand dollars ($50,000).
 
4.    Confidentiality and Noncompetition.
 
(a)    Disclosure of Information.  The Executive recognizes that she has had
access to and knowledge of certain confidential and proprietary information of
the Company which was  essential to the performance of her duties under the
Employment Agreement.  The Executive will not, in whole or in part, disclose
such information to any person, firm, corporation, association, or other entity
for any reason or purpose whatsoever, nor shall she make use of any such
information for her own purposes, so long as such information has not otherwise
been disclosed to the public or is not otherwise in the public domain except as
required by law or pursuant to administrative or legal process.
(b)    Covenants Regarding Other Employees.  For a period of twenty-four (24)
months following the Separation Date, the Executive agrees not to attempt to
induce, directly or indirectly, any merchant, buyer, or manager or higher level
employee (a “restricted employee”) of the Company to terminate his or her
employment with the Company.  In addition and for the same time period, the
Executive agrees that she will not hire, employ, engage as a consultant or
otherwise utilize the services of any restricted employee and that she will not
authorize, permit or

 
-8-

--------------------------------------------------------------------------------

 

suffer any entity for which she is engaged to provide services (whether as an
employee, director, consultant or otherwise) to hire, employ, engage as a
consultant or otherwise utilize the services of any restricted employee.
(c)    Covenants Not To Compete.  For a period of twenty-four (24) months
following the Separation Date, the Executive will not:  (i) directly or
indirectly own any equity or proprietary interest in (except for ownership of
shares in a publicly traded company not exceeding five percent (5%) of any class
of outstanding securities), or be an employee, agent, director, advisor, or
consultant to or for, any Competitor (as defined below) of the Company in the
United States, whether on her own behalf or on behalf of any person, and
involved in the procuring, sale, marketing, promotion, or distribution of any
product or product lines competitive with any product or product lines of the
Company as of the Separation Date, and the Executive will not assist in, manage,
or supervise any of the foregone activities, or (ii) undertake any action to
induce or cause any supplier to discontinue any part of its business with the
Company.  For purposes of this Paragraph of this Agreement, “Competitor” shall
have the following meaning:
 
(1)
Except as provided in subsection (2), below, “Competitor” shall mean at any time
only a chain of retail stores with fifty (50) or more store locations; provided,
however, that the average square footage of the chain’s stores is less than
fifteen thousand (15,000) square feet.

 
 
(2)
During any period in which Executive is receiving Separation Payments under
Paragraph 2 hereof, the term “Competitor” shall mean, in addition to a
Competitor as described in subsection (1), above, a chain of retail stores with
one hundred (100) or more store locations (without regard to

 

 
-9-

--------------------------------------------------------------------------------

 
 
 
 
square footage) whose gross revenues in plus size women’s apparel (sizes 14-34)
exceeds five percent (5%) of its total gross revenues.  If Executive waives her
right to receive Separation Payments hereunder, or otherwise does not receive
such Separation Payments, the term “Competitor” shall have the meaning given
that term in subsection (1), above.
 


5.    Indemnification Matters.  Except as provided in Paragraph 6(a), below, the
Company hereby covenants and agrees to indemnify and hold harmless the Executive
fully, completely, and absolutely against and in respect to any and all actions,
suits, proceedings, claims, demands, judgments, costs, expenses (including
attorney’s fees), losses, and damages resulting from the Executive’s good faith
performance of her duties and obligations under the terms of this Agreement and
her service as a member of the Board of Directors.  The Company agrees to
maintain for a period of six (6) years directors and officers liability
insurance coverage for the Executive, on the same terms as such coverage is
provided for other directors and officers of the Company.
 
6.    Releases.
 
(a)    The Company’s Release of Claims.  In further consideration for the
Executive’s entering into this Agreement, the Company, individually and on
behalf of its successors and assigns, directors, officers, agents, and
employees, hereby irrevocably and unconditionally RELEASES, WAIVES, and
DISCHARGES the Executive, her successors, assigns, and heirs, from any and all
claims, demands, actions and liabilities whatsoever, whether known or unknown,
suspected or unsuspected, that the Company may have or claim to have in any way
relating to or arising out of any event or act of omission or commission
occurring on or

 
-10-

--------------------------------------------------------------------------------

 

before the date of the Executive’s execution of this Agreement, except that this
paragraph shall not apply to the following:  (i) claims or actions to enforce
the terms and provisions of this Agreement; and  (ii) matters involving fraud or
intentional, reckless, or gross misconduct, arising out of the Executive’s
employment with the Company.
 
(b)    The Executive’s Release of Claims.
 
 
(i)
The Executive agrees that she will not file (or ask or let anyone file for her)
any charge, complaint, claim or lawsuit of any kind in connection with any claim
released by this Agreement against any Released Person.  However, the preceding
sentence does not apply to any claim the Executive might file alleging that her
waiver of claims under the Age Discrimination in Employment Act of 1967 (“ADEA”)
was not knowing and voluntary.  The Executive agrees that she has not already
filed a charge, complaint, claim or lawsuit arising out of any claim released by
this Agreement against any Released Person.  The Executive acknowledges full and
complete satisfaction of, and releases and discharges all Released Persons from,
any Claims.  The Executive is giving this release for herself, as well as for
her executors, administrators, heirs and assigns.

 
(ii)
“Released Persons” are the Company, its predecessors, successors, parents,
subsidiaries and affiliates, successors, and assigns and each of their past,
present and future managers, members, members, directors, officers, partners,
agents, employees, attorneys, representatives, and fiduciaries.


 
-11-

--------------------------------------------------------------------------------

 

 
(iii)
“Claims” are any and all claims, demands and causes of action of whatever kind,
including any claims for attorney’s fees, that the Executive now has, or at any
time had, against any Released Persons, including, without limitation, those
that arise out of or relate in any way to her employment, termination of
employment with the Company or the Employment Agreement.  “Claims” includes,
without limitation, except as provided in Paragraph 6(b)(4), claims that may
arise under the ADEA, Americans with Disabilities Act, Title VII of the Civil
Rights Act, the Civil Rights Act of 1991, the Fair Labor Standards Act, the
Pennsylvania Human Relations Act, and/or any other statute, regulation or
principle or theory of law which the Executive may have now or in the future,
except those that arise after the execution of this Agreement.  “Claims”
includes claims the Executive may not even know about or suspect, as well as any
claims she may have under the ADEA.

 
(iv)
“Claims” does not include (and Executive is not releasing): (1) Any claims
against the Company for promises it is making to the Executive in this
Agreement; (2) Any claims for benefits under any retirement, savings, or other
employee benefit programs (but this Release does cover any claims she may make
for benefits or compensation beyond those described or referred to in this
Agreement); (3) Any claims covered by workers compensation and


 
-12-

--------------------------------------------------------------------------------

 


    unemployment compensation laws; (4) Any claims that she did not knowingly
and voluntarily waive her Claims under the ADEA, or any claims arising under the
ADEA after the execution of this Agreement; or (5) Any claims arising under or
in connection with any indemnification agreement, indemnification obligations
under the Company’s bylaws or claims covered by any insurance policy obtained by
the Company.
 
(v)
The Executive retains the right to file a claim or a charge of employment
discrimination with the Equal Employment Opportunity Commission (“EEOC”) because
of race, color, sex, religion, national origin, age, disability and/or equal pay
under the statutes enforced by the EEOC with respect to matters preceding the
date of this Agreement and to assist or cooperate with such agency in its
investigation or prosecution of a claim or charge.  The Executive understands
and agrees, however, that as part of this Agreement and Release, she is waiving
any and all right to recover damages and other relief in any lawsuit, regardless
of whether it is initiated by the Executive or on her behalf by a government
agency.  This waiver specifically covers all forms of relief including, without
limitation, reinstatement, front pay, back pay, compensatory damages, mental and
emotional distress damages, punitive damages and attorneys’ fees.


 
-13-

--------------------------------------------------------------------------------

 

7.    Company’s Remedies.  In the event that the Executive breaches, or the
Company reasonably believes that she is about to breach, any of the covenants of
Paragraph 4, the Executive agrees that the Company will be entitled to
injunctive relief.  The Executive recognizes that the Company will suffer
immediate and irreparable harm and that money damages will not be adequate to
compensate the Company or to protect and preserve the status quo.  Therefore,
THE EXECUTIVE HEREBY CONSENTS TO THE ISSUANCE OF A TEMPORARY RESTRAINING ORDER,
WITH OR WITHOUT NOTICE, AND A PRELIMINARY OR PERMANENT INJUNCTION to enforce the
terms of this Agreement.  This injunctive remedy shall be in addition to any
other remedies to which the Company may be entitled at law or in
equity.  Further, any claim for such injunctive relief by the Company shall not
be subject to Paragraph 3, hereof.
 
8.    Compliance with Section 409A of the Code.  The Agreement is intended to
comply with the requirements of Section 409A of the Code or an exemption, and
shall in all respects be administered in accordance with Section
409A.  Notwithstanding anything in the Agreement to the contrary, any payments
or distributions hereunder may only be made upon a “separation from service” as
determined under Section 409A.  Each payment under this Agreement shall be
treated as a separate payment for purposes of Section 409A.  In no event may the
Executive, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement.  All reimbursements provided under the Agreement
shall be made in accordance with the requirements of Section 409A of the Code.
 
Further, given that the Executive is a “specified employee” (as defined in
Section 409A of the Code), notwithstanding any provision of this Agreement to
the contrary, the payment of
 

 
-14-

--------------------------------------------------------------------------------

 

any amounts payable hereunder that the Company determines are subject to Section
409A of the Code shall be postponed in compliance with Section 409A (without any
reduction in such payments ultimately paid or provided to the Executive), until
the first payroll date that occurs after the date that is six (6) months
following the Executive’s “separation from service” with the Company (within the
meaning of such term under Section 409A).  Any such postponed payments will be
paid in a lump sum to the Executive on the first payroll date that occurs after
the date that is six (6) months following the Executive’s “separation from
service” with the Company.  If the Executive dies during the postponement period
prior to the payment of the postponed amount, the amounts withheld on account of
Section 409A shall be paid to the personal representative of the Executive’s
estate within sixty (60) days after the date of the Executive’s death.
 
9.    No  Admissions.  This Agreement results from a mutual decision and does
not constitute an admission by the Executive, or the Company, of any violation
of any federal, state or local law, regulation, ordinance or statute or of any
employment contract (including the Employment Agreement) whether written or
oral.
 
10.    Entire Agreement.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof.  Except as set
forth herein, this Agreement supersedes any and all other agreements (including,
but not without limit, the Employment Agreement), either oral or written,
between the parties hereto with respect to the subject matter hereof.
 

 
-15-

--------------------------------------------------------------------------------

 

11.    Binding Effect and Assign ability.  This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors, assigns, affiliated entities, and any
party-in-interest.  The Executive agrees and understands that, should the
Company or the relevant portion of its business or assets be acquired by, merge
with, or otherwise combine with another corporation or business entity, the
surviving or acquiring entity will have all rights to enforce the terms of this
Agreement against the Executive without the need for any formal assignment of
the Agreement.  This Agreement shall be deemed assigned upon any such
acquisition, purchase, merger or other manner of corporate combination.
 
12.    Notices.  Any notice required or permitted to be given under this
Agreement will be sufficient if in writing and if delivered in person or sent by
any national overnight delivery service or by certified mail to the following
addresses (or to any other address that any party may designate by notice to the
other parties hereto):
 
(a) if to the Executive, to:
Dorrit J. Bern
1069 Bald Eagle Drive #804
Marco Island, FL 34145


with a copy to:


Robert J. Lichtenstein, Esquire
Morgan Lewis
1701 Market St.
Philadelphia, PA 19103-2921



 
-16-

--------------------------------------------------------------------------------

 

(b) if to the Company:
Colin Stern, Esquire
General Counsel
Charming Shoppes, Inc.
450 Winks Lane
Bensalem, PA 19020


with a copy to:
Timothy E. Hoeffner, Esquire
Saul Ewing, LLP
1500 Market Street
38th Floor
Philadelphia, PA 19012


13.    Governing  Law.  To the extent not preempted by Federal Law, the
provisions of this Agreement shall be continued and enforced in accordance with
the substantive laws (and not the choice of law rules) of the Commonwealth of
Pennsylvania.
 
14.    Severability.   If any provision of this Agreement is held to be
unenforceable, then this Agreement will be deemed amended to the extent
necessary to render the otherwise unenforceable provision, and the rest of the
Agreement, valid and enforceable.  If a court  declines to amend this Agreement
as provided therein, the invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of the remaining
provisions, which shall be enforced as if the offending provision had not been
included in this Agreement.
 
15.    No Waiver.  No failure or delay by the Company or the Executive in
enforcing or exercising any right or remedy hereunder shall operate as a waiver
hereof.  No modification, amendment or waiver of this Agreement nor consent to
any departure by either party from any of
 

 
-17-

--------------------------------------------------------------------------------

 

the terms or conditions thereof, shall be effective unless in writing and signed
by an authorized officer representative of the respective party.  Any such
waiver or consent  shall be effective only in the specific instance and for the
purpose for which given.
 
16.    Counterparts.  The parties may execute this Agreement in one or more
counterparts, all of which together shall constitute but one Agreement.  The
Parties agree that facsimile signatures of this Agreement shall be deemed a
valid and binding execution of this Agreement.
 
17.    The Executive’s Understanding.  By signing this Agreement, the Executive
admits and agrees that:
 
(a)    She has read the Agreement;
(b)    She understands it is legally binding, and she was advised to review it
with a lawyer of her choice prior to executing this Agreement;
(c)    She has had (or has had the opportunity to take) 21 calendar days to
review it and discuss it with a lawyer of her choice before signing it, and, if
she signs before the end of that period, she does so of her own free will and
with the full knowledge that she could have taken the full period;
(d)    She realizes and understands the Release set forth in Paragraph 6 covers
all claims, demands, and causes of action against the Company and any Released
Persons (but does not apply to claims described in Paragraph 6(b)(iv)),
including claims under the ADEA, whether or not she knows or suspects them to
exist at the present time; and

 
-18-

--------------------------------------------------------------------------------

 

(e)    She understands the terms of the Agreement, she is signing voluntarily
and with the full understanding of its consequences, and she has not been forced
or coerced in any way.
 
18. Revoking the Agreement.  The Executive has seven days from the date she
signs the Agreement to revoke and cancel it.  To do that, a clear, written
revocation notice, signed by the Executive must be received by the Company,
consistent with the notice provisions hereof, before the close of business on
the seventh (7th) calendar day following the date she signs this
Agreement.  Upon the expiration of that seven-day-period, this Agreement shall
become effective for all purposes.
 
 
 
 
 
 
 
 

 
 
-19-

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have duly
executed this Agreement as of the date first above written.



 
Executive:
     
______________________________
 
DORRIT J. BERN
       
ATTEST:
CHARMING SHOPPES, INC.
       
By:_______________________________
By:___________________________
Corporate Secretary
Name:
 
Title:




 
-20-

--------------------------------------------------------------------------------

 
